department of the treasury internal_revenue_service washington d c commissioner government entities division augdollar_figure uniform issue list tep la legend taxpayer a ira b company c bank d dear amount country m this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf through your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code taxpayer a represents that on date he received a distribution equal to amount from ira b an individual_retirement_account ira described in sec_408 of the code taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to caring for his mother who was recovering from a serious injury during the rollover period the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ’ taxpayer a was the owner of ira b which was maintained by company c on date taxpayer a received a distribution of amount from ira b on date taxpayer a traveled to country m to help care for his mother who was elderly and had been seriously injured in a fall on date taxpayer a deposited amount into a non-ira account with bank d which was located in country m taxpayer a had intended to return to the united_states on date however he remained in country m as the caregiver for his mother taxpayer a’s mother improved and on date after the expiration of the day rollover period taxpayer a returned to the united_states subsequently taxpayer a returned to country m when his mother passed away taxpayer a represents and the documentation submitted shows that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ' sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with the information presented and documentation submitted by taxpayer a are consistent with taxpayer a’s assertion that the failure to complete a rollover of the distribution of amount from ira b was due to taxpayer a’s caring for his mother who was recovering from a serious injury during the 60-day rollover period respect to the contribution of amount into a rollover ira such contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely yours cultix wathaw carlton a watkins manager employee_plans technical group ce enclosures notice of intention to disclose deleted copy of this letter
